DETAILED ACTION
This non-final Office action is in response to the claims filed on June 1, 2020.
Status of claims: claims 1-13, 15-21, and 23 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 1, 2020 was considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 10, 11, 12, 17, 18, 19, 20, 21, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 – what is the difference between an angle and “a cutting angle?”
Claim 11 – “the first transfer element position” and “the first coupling point” lack antecedent basis.
Claim 18, line 5 – “the first transfer element” lacks antecedent basis.
Claims 10, 17, 19, 20, and 23 – “and/or” recited twice are both unclear.  Does the applicant intend to recite “and” or “or?”
Claim 21, line 40 – “a second transfer element position” is unclear. Is this “second transfer element position” different than the previously recited second transfer element position?” If not, then line 40 should be amended to “the second transfer element position.”
Claim 21 – the entire last paragraph is unclear and requires revision.
Further, claims dependent on a rejected claim are rejected for at least being dependent upon a rejected claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13, 15-21, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,801,236. Although the claims at issue are not identical, they are not patentably distinct from each other because US 10801236 claims a hatch arrangement for a motor vehicle including a vehicle body, the hatch arrangement comprising: a hatch leaf pivotably coupled to the vehicle body and movable about a hatch axis 
a cinching system configured to move the hatch lock catch from the secondary latch position to the primary latch position, and including, a force transfer arrangement including a transfer element, coupled to the hatch drive arrangement, and a Bowden cable connecting the transfer element to the hatch lock catch, wherein the force transfer arrangement is configured to transfer a force exerted by the hatch drive arrangement to the hatch lock catch, and wherein when the hatch leaf is in the closed hatch position, the hatch drive arrangement is free from pulling forces between the transfer element and the vehicle body, as recited in claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 11, 12, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 1700989 A2 (hereinafter “’989”).
‘989 discloses a hatch arrangement for a motor vehicle including a vehicle body, the hatch arrangement comprising:

a hatch lock arranged on the hatch leaf and including, a hatch lock catch 6 (see machine translation paragraph [0025]) configured to engage a hatch lock striker to retain the hatch leaf to the vehicle body when the hatch lock is in a primary latch position and a secondary latch position and to disengage the hatch lock striker when the hatch lock is in an open latch position; and
a hatch drive arrangement 2 configured to move the hatch leaf and including
a cinching system configured to move the hatch lock catch from the secondary latch position to the primary latch position, and including,
a force transfer arrangement 5 including a transfer element 10,12, coupled to the hatch drive arrangement, and a Bowden cable 7,8 connecting the transfer element to the hatch lock catch, wherein the force transfer arrangement is configured to transfer a force exerted by the hatch drive arrangement to the hatch lock catch, and 
wherein when the hatch leaf is in the closed hatch position, the hatch drive arrangement is free from pulling forces between the transfer element and the vehicle body. (claim 1)
‘989 further discloses wherein the transfer element itself does not move the hatch lock catch from the open latch position to the primary latch position or the secondary latch position, (claim 2) and wherein the hatch lock catch moves from the secondary latch position to the primary latch position, no forces are transferred from the transfer element to the vehicle body. (claim 3)
‘989 further discloses wherein the transfer element is a lever mounted to the hatch leaf and pivotable about a lever axis 13, the hatch drive arrangement is coupled to the transfer element at a first coupling point (a portion of element 10) and the Bowden cable is coupled to 
‘989 further discloses wherein the transfer element includes a lever arm 12 wherein the first coupling point and the second coupling point are each arranged on the lever arm.  (note, element 10 is arranged on the arm 12 and the first and second coupling points are arranged on element 10; thus reading on “the first coupling point and the second coupling point are each arranged on the lever arm.) (claim 5)
‘989 further discloses wherein the transfer element is movable between a first transfer element position and a second transfer element position. (claim 6)
‘989 further discloses wherein, when the transfer element is in the first transfer element position, the first coupling point is positioned on a side of a line extending through the first coupling point and a connecting point wherein the hatch drive arrangement is coupled to the vehicle body, wherein the side of the line in a direction from the vehicle body towards the hatch leaf (claim 11) and when the transfer element moves from the first transfer element position to the second transfer element position, the first coupling point does not move across the line. (claim 12)
‘989 discloses a hatch arrangement for a motor vehicle provided with a vehicle body, including a hatch leaf pivotably coupled to the vehicle body and movable about a hatch axis between an open hatch position and a closed hatch position, the hatch arrangement comprising:
a hatch lock arranged on the hatch leaf and including a hatch lock catch configured to, engage a hatch lock striker to retain the hatch leaf to the vehicle body when the hatch lock catch is in a primary latch position and/or a secondary latch position, disengage the hatch lock striker when the hatch lock catch is in an open latch position;
a hatch drive arrangement configured to move the hatch leaf; 
a cinching system configured to move the hatch lock catch from the secondary latch position to the primary latch position, and including 

wherein when the hatch leaf is in the closed hatch position, the hatch arrangement does not exert pulling forces between the transfer element and the vehicle body. (claim 23)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ’989 in view of US 2009/0217596 to Neundorf et al. (hereinafter “Neundorf”).
‘989 fails to disclose wherein the hatch drive arrangement includes a spindle drive. 
Neundorf teaches of a drive arrangement that includes a spindle drive 12.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a spindle drive with the ‘989 drive arrangement, as taught by Neundorf, in order to operate the hatch arrangement with an inexpensive and compact drive mechanism. (claim 13)

Neundorf teaches of a hatch drive arrangement includes means for detecting a condition and/or a position of the hatch drive arrangement when the hatch lock catch is in the secondary latch position. (see paragraph [0069])
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a means for detecting the position of the hatch drive arrangement, as taught by Neundorf, in order to verify locking/latching has occurred with the hatch lock. (claim 17)
‘989 fails to disclose means for detecting a condition and/or a position of the hatch drive arrangement. Neundorf teaches of a means for detecting a condition and/or a position of the hatch drive arrangement and/or a hard stop or damping stop configured to dampen, limit, or reverse a lateral movement of the hatch drive arrangement relative to the vehicle body as the hatch drive arrangement moves the hatch leaf from the open hatch position to the closed hatch position. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a means for detecting the position of the hatch drive arrangement, as taught by Neundorf, in order to verify locking/latching has occurred with the hatch lock. (claim 20)

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over ’989 in view of US 9677318 to Rosales et al. (hereinafter “Rosales”).
‘989 fails to disclose wherein the hatch lock is arranged on a side of the hatch leaf opposite the hatch axis. Rosales teaches of wherein the hatch lock 3 is arranged on a side of the hatch leaf 2 opposite the hatch axis 14. Therefore, it would have been obvious to a person 
‘989 fails to disclose wherein the hatch arrangement includes a wet area and a dry area and the hatch drive arrangement is arranged in the wet area and the hatch lock is arranged in the dry area of the hatch arrangement. Rosales teaches of the hatch arrangement includes a wet area and a dry area and the hatch drive arrangement 13 is arranged in the wet area and the hatch lock 3 is arranged in the dry area of the hatch arrangement. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to position the ‘989 hatch drive arrangement in a wet area and the hatch lock in a dry area, as taught by Rosales, in order to maintain certain components dry; thus minimizing wear and tear due to moisture in the surrounding environment. (claim 16)

Allowable Subject Matter
Claims 7-10, 18, 19, and 21 would be allowable if a terminal disclaimer is filed for the double patenting rejection above as well as if claims 7-10, 18, 19, and 21 are rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Daniel Cahn can be reached on 571-270-5616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Marcus Menezes/
Primary Examiner, Art Unit 3634